 


 HR 6870 ENR: To rename the Stop Trading on Congressional Knowledge Act of 2012 in honor of Representative Louise McIntosh Slaughter.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6870 
 
AN ACT 
To rename the Stop Trading on Congressional Knowledge Act of 2012 in honor of Representative Louise McIntosh Slaughter. 
 
 
1.Renaming 
(a)Short titleSection 1 of the Stop Trading on Congressional Knowledge Act of 2012 is amended by striking Stop Trading on Congressional Knowledge Act of 2012 and inserting Representative Louise McIntosh Slaughter Stop Trading on Congressional Knowledge Act. (b)Conforming amendmentSection 103(i)(2) of the Ethics in Government Act of 1978 (5 U.S.C. App. 103(i)(2)) is amended by striking Stop Trading on Congressional Knowledge Act of 2012 and inserting STOCK Act.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
